                                             Case
                                             Case2:20-cv-01596-GMN-BNW
                                                  2:20-cv-01596-GMN-BNW Document
                                                                        Document12
                                                                                 8 Filed
                                                                                   Filed09/28/20
                                                                                         10/05/20 Page
                                                                                                  Page11of
                                                                                                         of32



                                         1   Matthew Tsai
                                             Nevada Bar No. 14290
                                         2   MTsai@lrrc.com
                                             LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                         3   3993 Howard Hughes Parkway, Suite 600
                                             Las Vegas, NV 89169
                                         4   Tel: 702.949.8200
                                             Fax: 702.949.8398
                                         5   Attorneys for Defendant Synchrony Bank
                                         6                                   UNITED STATES DISTRICT COURT
                                                                                  DISTRICT OF NEVADA
                                         7
                                             TALIA WAGNER, an individual; THOMAS                Case No. 2:20-cv-01596-GMN-BNW
                                         8   WAGNER, an individual,
                                         9                      Plaintiff,                      JOINT MOTION AND ORDER FOR
                                                                                                EXTENSION OF TIME FOR
                                        10
3993 Howard Hughes Parkway, Suite 600




                                             v.                                                 SYNCHRONY BANK TO RESPOND TO
                                        11                                                      PLAINTIFFS’ COMPLAINT
                                             SYNCHRONY BANK, a national banking
                                        12   association; EXPERIAN INFORMATION
                                             SOLUTIONS, INC., a foreign corporation,
                                        13
Las Vegas, NV 89169




                                                                Defendant.
                                        14

                                        15          Plaintiffs Talia and Thomas Wagner (“Plaintiffs”) and Defendant Synchrony Bank
                                        16   (“Synchrony”), by and through their respective counsel of record and pursuant to Local Rule IA 6-
                                        17   1, jointly move for an extension as follows:
                                        18                                   STATEMENT OF JOINT MOTION
                                        19          WHEREAS, Plaintiffs filed a Complaint on August 28, 2020;
                                        20          WHEREAS, Synchrony was served with the Complaint on September 8, 2020;
                                        21          WHEREAS, Synchrony’s response to the Complaint is due by September 29, 2020;
                                        22          WHEREAS, Synchrony needs additional time to research the allegations set forth in the
                                        23   Complaint and prepare a response to the Complaint;
                                        24          WHEREAS, counsel for Synchrony Bank has corresponded with counsel for Plaintiffs, who
                                        25   agrees to this extension;
                                        26          WHEREAS, this Joint Motion is filed in good faith and not for dilatory or other improper
                                        27   purpose. Plaintiffs would not suffer any prejudice by this Court permitting Synchrony the requested
                                        28   extension of time and has consented to the requested extension;
                                             Case
                                             Case2:20-cv-01596-GMN-BNW
                                                  2:20-cv-01596-GMN-BNW Document
                                                                        Document12
                                                                                 8 Filed
                                                                                   Filed09/28/20
                                                                                         10/05/20 Page
                                                                                                  Page22of
                                                                                                         of32



                                         1          WHEREAS, this is the first request for extension of time for Synchrony to respond to the
                                         2   Complaint;
                                         3          WHEREAS, Plaintiffs and Synchrony hereby agree that the deadline for Synchrony to
                                         4   respond to the Complaint is extended to October 14, 2020.
                                         5
                                             Dated: September 28, 2020                  LAW OFFICE OF KEVIN L. HERNANDEZ
                                         6

                                         7                                           By: /s/ Kevin L. Hernandez
                                                                                       Kevin L. Hernandez
                                         8                                             LAW OFFICE OF KEVIN L. HERNANDEZ
                                                                                       8872 S. Eastern Avenue, Suite 270
                                         9                                             Las Vegas, NV 89123
                                        10                                             Tel.: (702) 563-4450
3993 Howard Hughes Parkway, Suite 600




                                                                                       Fax: (702) 552-0408
                                        11                                             Email: kevin@kevinhernandezlaw.com

                                        12                                              Attorney for Plaintiffs Talia and Thomas Wagner
                                        13
Las Vegas, NV 89169




                                             Dated: September 28, 2020                  LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                        14

                                        15                                           By: /s/ Matthew Tsai
                                                                                        Matthew Tsai
                                        16                                              LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                                                                        3993 Howard Hughes Parkway, Suite 600
                                        17                                              Las Vegas, NV 89169
                                                                                        Tel.: (702) 474-2648
                                        18                                              Fax: (702) 949-8398
                                        19                                              Email: mtsai@lrrc.com

                                        20                                              Attorneys for Defendant Synchrony Bank

                                        21    IT IS SO ORDERED
                                                                                        IT IS SO ORDERED:
                                        22    DATED: 12:04 pm, October 05, 2020
                                        23                                              _______________________________
                                                                                        UNITED STATES MAGISTRATE JUDGE
                                        24

                                        25    BRENDA WEKSLER          Dated:_________________________
                                        26    UNITED STATES MAGISTRATE JUDGE
                                        27

                                        28

                                                                                          -2-
